                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

LINDA M. CYR,                                    )
                                                 )
                Plaintiff                        )
                                                 )
        v.                                       )       1:18-cv-00347-JCN
                                                 )
GENERAL MOTORS, LLC,                             )
                                                 )
                Defendant                        )


      ORDER ON MOTION FOR LEAVE TO FILE THIRD-PARTY COMPLAINT

        In this products liability action, Plaintiff seeks to recover for injuries resulting from

an automobile collision, which she claims was caused by the Defendant’s design,

manufacture, and marketing of an unsafe automobile. (Complaint ¶¶ 29 – 30.)

        The matter is before the Court on Defendant’s motion for leave to file a third-party

complaint against the driver of another vehicle involved in the collision. (ECF No. 15,

hereinafter “Motion”)

        Following a review of the record and after consideration of the parties’ arguments,

I grant Defendant’s motion.

                                            BACKGROUND1

        On July 19, 2016, Plaintiff was a passenger in a 2014 Chevrolet Impala operated by

Plaintiff’s husband and traveling southbound on Main Street/Route 1 in Van Buren, Maine.

(Complaint ¶ 6.) Linda Emond was driving a 2013 GMC Terrain northbound and crossed


1
 The facts are drawn from Plaintiff’s complaint and the supported and undisputed assertions in the parties’
memoranda, which statements are taken as true for purposes of ruling on Defendant’s motion.
into the southbound lane. (Id. ¶ 10.) Plaintiff’s husband attempted to avoid a collision, but

the vehicles collided in the northbound lane. (Id.) Plaintiff was injured in the collision.

(Id. ¶¶ 55 – 57.)

       On August 31, 2018, Plaintiff commenced this action against Defendant, alleging

negligence and strict liability claims for the design, manufacture, marketing, assembly, and

testing of the Impala. (Id. ¶¶ 27 – 53.) On December 19, 2018, Defendant filed the motion,

seeking to join Ms. Emond as a third-party defendant. Plaintiff did not join Ms. Emond as

a defendant because Plaintiff settled her claim against Ms. Emond on July 26, 2018.

(Motion ¶ 6; Release of All Claims, ECF No. 22-1.)

                                        DISCUSSION

       “A defending party may, as third-party plaintiff, serve a summons and complaint on

a nonparty who is or may be liable to it for all or part of the claim against it.” Fed. R. Civ.

P. 14(a)(1). The defending party seeking to assert a claim against a third-party must obtain

leave of the court “if it files the third-party complaint more than 14 days after serving its

original answer.” Id. “In that event, the determination is left to the informed discretion of

the district court, which should allow impleader on any colorable claim of derivative

liability that will not unduly delay or otherwise prejudice the ongoing proceedings.”

Lehman v. Revolution Portfolio L.L.C., 166 F.3d 389, 393 (1st Cir. 1999).

       Because more than 14 days have elapsed, Defendant requires an order granting leave

to file the proposed third-party complaint. Plaintiff argues that joining Ms. Emond as a

third-party defendant is unnecessary because if the motion is granted, Ms. Emond would



                                              2
be entitled to a dismissal of the claim pursuant to Maine’s statutes governing tort claims

involving multiple responsible parties, 14 M.R.S. §§ 156 and 163.

       The Maine Law Court described the operation of Maine’s comparative negligence

statute, 14 M.R.S. § 156 as follows:

       Under the Maine Comparative Negligence Act, 14 M.R.S.A. § 156, a
       claimant whose injuries result partly from his own and partly from another's
       causative fault is not, by reason of the fact that the claimant's own fault
       contributed to his own injury, excluded from the recovery of some damages,
       unless such claimant is found by the jury to be equally at fault. But, if the
       claimant’s causative fault is found to be less than the causative fault of the
       other party, then the damages recoverable in respect to the claimant's injury
       under such circumstances shall be reduced, so the statute says, from the total
       damages which would have been recoverable if the claimant had not been at
       fault “to such extent as the jury thinks just and equitable having regard to the
       claimant's share in the responsibility for the damage.”

Jackson v. Frederick's Motor Inn, 418 A.2d 168, 172 (Me. 1980).

       Maine’s comparative negligence statute also grants certain rights and procedures for

“case[s] involving multiparty defendants.” 14 M.R.S. § 156. “[E]ach defendant is jointly

and severally liable . . . for the full amount of the plaintiff’s damages,” but “any defendant

has the right . . . to request of the jury the percentage of fault contributed by each

defendant.” Id. “The comparative negligence statute, 14 M.R.S. § 156, requires the fact-

finder to make two separate and distinct decisions: first, to determine liability, and second,

to apportion the damages between [multiple] blameworthy parties in a just and equitable

manner.” Brown v. Crown Equip. Corp., 2008 ME 186, ¶ 24, 960 A.2d 1188, 1195.

       Another Maine statute codifies a tortfeasor’s right of contribution from a joint

tortfeasor and “provides an offset for a jury verdict against one tortfeasor when a second



                                              3
joint tortfeasor settles before trial.” Hawkesworth v. Nationwide Mut. Ins. Co., No. 2:10-

CV-232-GZS, 2011 WL 2471741, at *8 (D. Me. June 21, 2011).

      Whenever a person seeks recovery for a personal injury or property damage
      caused by 2 or more persons, the settlement with or release of one or more
      of the persons causing the injury is not a bar to a subsequent action against
      the other person or persons also causing the injury.

      Evidence of settlement with a release of one or more persons causing the
      injury is not admissible at a subsequent trial against the other person or
      persons also causing the injury. After the jury has returned its verdict, the
      trial judge shall inquire of the attorneys for the parties whether such a
      settlement or release has occurred. If such settlement or release has occurred,
      the trial judge shall reduce the verdict by an amount equal to the settlement
      with or the consideration for the release of the other persons.

14 M.R.S. § 163.

      In April 2000, the Maine Legislature amended § 156 and § 163 to “Validate

Pierringer Releases in Multiparty Lawsuits.” P.L. 2000, ch. 633. Pierringer releases are

named for the case that first recognized them, Pierringer v. Hoger, 124 N.W.2d 106 (Wis.

1963). One commentator explained the operation of a Pierringer release as follows:

      A plaintiff and a joint tortfeasor wish to settle a lawsuit. They have agreed
      to terms, but hesitate to conclude their bargain even though the law favors
      settlements. The plaintiff in settling with one joint tortfeasor does not want
      to run afoul of the rule that a release of one joint tortfeasor releases all
      colleagues in tort; plaintiff wishes to continue his suit against the non-settling
      joint tortfeasors. At the same time, the defendant who desires to settle wants
      to be quit of the lawsuit; he does not want to make his payment and still
      remain exposed to claims of contribution from the non-settling joint
      tortfeasors. The non-settling defendants, of course, would like to keep the
      settling defendant in the lawsuit. In trying to negotiate a settlement, this
      hazard, says Prosser, “has perhaps given more difficulty than any other
      problem.”
      ...
      In its simplest form, the Pierringer release (1) releases the settling defendant
      from the lawsuit and discharges a part of the cause of action equal to that part
      attributable to the settling joint tortfeasor’s causal negligence, (2) reserves

                                              4
      “the balance of the whole cause of action” against the nonsettling joint
      tortfeasors, and (3) contains an agreement whereby the plaintiff indemnifies
      the settling defendant from any claims of contribution made by the non-
      settling parties and agrees to satisfy any judgment he obtains from the non-
      settling tortfeasors to the extent the settling tortfeasor has been released.

      The Pierringer release reflects a modern common law approach to the
      problem of releases in situations of joint tort liability where liability may be
      apportioned. Giving effect to the intent of the parties to a settlement, it
      provides complete relief to a released joint tortfeasor. Just as important, it
      does not affect adversely the legal or equitable rights of the non-settling
      parties.

John E. Simonett, Release of Joint Tortfeasors: Use of the Pierringer Release in

Minnesota, 3 Wm. Mitchell L. Rev. 1 (1977); see also Thurston v. 3K Kamper Ko., Inc.,

482 A.2d 837, 839 n.1 (Me. 1984).

       Before April 2000, Maine law only partially recognized Pierringer releases

because courts would not dismiss settling defendants without the consent of nonsettling

defendants. See Lavoie v. Celotex Corp., 505 A.2d 481, 483 (Me. 1986). The statutory

amendments of April 2000 addressed that limitation:

      If a defendant is released by the plaintiff under an agreement that precludes
      the plaintiff from collecting against remaining parties that portion of any
      damages attributable to the released defendant’s share of responsibility, then
      the following rules apply.

      1. General rule. The released defendant is entitled to be dismissed with
      prejudice from the case. The dismissal bars all related claims for contribution
      assertable by remaining parties against the released defendant.

      2. Post-dismissal procedures. The trial court must preserve for the remaining
      parties a fair opportunity to adjudicate the liability of the released and
      dismissed defendant. Remaining parties may conduct discovery against a
      released and dismissed defendant and invoke evidentiary rules at trial as if
      the released and dismissed defendant were still a party.




                                             5
       3. Binding effect. To apportion responsibility in the pending action for
       claims that were included in the settlement and presented at trial, a finding
       on the issue of the released and dismissed defendant’s liability binds all
       parties to the suit, but such a finding has no binding effect in other actions
       relating to other damage claims.

14 M.R.S. § 156.

       With regard to a settlement in which the plaintiff has entered into an
       agreement that precludes the plaintiff from collecting against remaining
       parties that portion of any damages attributable to the settling defendant’s
       share of responsibility, the judge shall reduce the plaintiff’s judgment by
       either the amount determined at trial to be attributable to the settling
       defendant’s share of responsibility, if any was found, or, if no such finding
       is made, by the value of the consideration given to the plaintiff for the
       settlement.

Id. § 163.

       Defendant contends Ms. Emond’s joinder is necessary to protect Defendant’s ability

to assert its statutory rights to discovery, apportionment of liability, and a damages offset,

even though Defendant concedes that Ms. Emond is immediately “entitled to be dismissed

with prejudice from the case” under § 156(1). Defendant’s interpretation of the statutes is

derived from a technical or literal reading of the terms “defendant” and “dismissed.” See

Defendant, Black’s Law Dictionary (10th ed. 2014) (defining “defendant” as an entity

“sued in a civil proceeding or accused in a criminal proceeding”); Arlyn H. Weeks, The

Unsettling Effect of Maine Law on Settlement in Cases Involving Multiple Tortfeasors, 48

Me. L. Rev. 77, 104 (1996) (noting that the use of the word “defendant” in § 156, rather

than the broader terms “tortfeasor” or “person causing injury” found in §163, makes it

“unclear” how § 156 applies when one or more joint tortfeasors are not named as

defendants in the initial action). Plaintiff argues that the term “defendant” as used in § 156


                                              6
and § 163 should be interpreted to include joint tortfeasors who choose to settle before the

filing of a complaint, just as it undoubtedly includes joint tortfeasors who settle after a

complaint is filed. Plaintiff’s argument is not without merit.

       The two statutes are not entirely consistent in their use of terms. Section 163, which

is entitled “Release of joint tortfeasors,” applies to “a person seek[ing] recovery,” damage

“caused by 2 or more persons,” and the release of “persons causing the injury.” The statute,

however, later references “plaintiff” and “settling defendant” even though the “settlement”

is evidently the same “settlement” that the preceding sentences describe as involving “one

or more persons causing the injury.”

       Section 156 also presents some uncertainty when it refers to a settling entity as a

“released and dismissed defendant,” even though an entity is ordinarily not considered a

“defendant” of any kind after that entity is “dismissed”. See e.g., Hamilton v Bank of

America Corp., No. CV-08-421, 2009 WL 558286 n.2-3 (Me. Super. Jan. 21, 2009)

(dismissed entity “is no longer a defendant”); Efstathiou v. Aspinquid, Inc., No. CIV. A.

RE-05-046, 2005 WL 2727079, at *1 (Me. Super. July 19, 2005) (“First, without objection,

the motion to dismiss . . . will be granted. He is no longer a defendant”); Kling v. Fid.

Mgmt. Tr. Co., 323 F. Supp. 2d 132, 148 (D. Mass. 2004) ([T]the Motion to Dismiss is

GRANTED as to the Plan. The Plan is no longer a defendant, nominal or otherwise, in this

action”); Brown v. Auto. Components Holdings, LLC, 622 F.3d 685, 688 n.3 (7th Cir. 2010)

(same); Webb v. Tedford, 73 F. App’x 112, 113 (6th Cir. 2003) (same).

       The legislature’s use of the terms in this way is perhaps understandable given that

when discussing these concepts, Maine courts sometimes refer to “defendants” and

                                             7
“tortfeasors” flexibly or even interchangeably. See e.g., Thermos Co. v. Spence, 1999 ME

129, ¶ 24, 735 A.2d 484, 490 (“As with the liability determination, it would make little

sense to deprive a later-named defendant of the right to have a jury determine the respective

responsibilities of the tortfeasors while allowing those named in the initial action access to

a jury”); Tibbetts v. Maine Bonding & Cas. Co., 618 A.2d 731, 734 n.4 (Me. 1992)

(describing § 156, which only refers to “defendants,” as providing for “comparative

negligence of joint tortfeasors”).

       Plaintiff’s interpretation is also arguably consistent with the legislature’s intent to

“Validate Pierringer Releases.” P.L. 2000, ch. 633.

       The primary purpose in statutory interpretation is to give effect to the intent
       of the Legislature. We examine the plain meaning of the statutory language
       seeking to give effect to the legislative intent, and we construe the statutory
       language to avoid absurd, illogical, or inconsistent results. We also construe
       the whole statutory scheme of which the section at issue forms a part so that
       a harmonious result, presumably the intent of the Legislature, may be
       achieved.

Cent. Maine Power Co. v. Devereux Marine, Inc., 2013 ME 37, ¶ 8, 68 A.3d 1262, 1266

(internal quotation marks and citations omitted). “The overall scheme and purpose of this

section is undoubtedly to promote settlements in multiple-party tort cases . . .” Emery

Waterhouse Co. v. Lea, 467 A.2d 986, 995 (Me. 1983). Interpreting § 156 and § 163 in a

way that does not include individuals or entities that settle before a plaintiff files suit might

reduce the incentive for parties to reach settlements promptly.               Furthermore, an

interpretation that requires parties to incur the time and expense of joining a party that has

already settled, only to dismiss the party, does not appear to advance the legislative purpose

of the statute. See Fitanides v. City of Saco, 2004 ME 32, ¶ 20, 843 A.2d 8, 15 (“Concluding

                                               8
otherwise would elevate form over substance”); Graffam v. Geronda, 304 A.2d 76, 79

(Me. 1973) (“To hold otherwise . . . would be to elevate technical form to a position of

superiority over substance”).

        A review of the language and purposes of the relevant statutes thus generates

legitimate questions as to whether Maine law requires the joinder of Ms. Emond in order

to preserve Defendant’s rights under sections 156 and 163. Nevertheless, without a

definitive ruling from the Maine Law Court, Defendant’s concern is understandable. As

discussed above, both sections 156 and 163 include references to “defendants” rather than

“tortfeasors.” Particularly where the joinder of Ms. Emond will result in relatively modest

additional expense2 and essentially no measurable delay in the resolution of the matter, to

assure that Defendant has the ability to assert its rights under sections 156 and 163, the

Court concludes the prudent way to proceed is to grant Defendant leave to assert the third-

party complaint.3

                                            CONCLUSION

        Based on the foregoing analysis, the Court grants Defendant’s motion for leave to

file a third-party complaint. Defendant shall file the third-party complaint within 7 days

of the date of this order.

                                                        /s/ John C. Nivison
Dated this 14th day of March, 2019.                     U.S. Magistrate Judge

2
  Because under 14 M.R.S. § 156(2), the parties would be able to obtain discovery from Ms. Emond even
after she is dismissed from the case, the additional expense for Ms. Emond appears to be the expense
incurred in connection with the preparation of a response to the third-party complaint and the process by
which she would be dismissed in accordance with the parties’ agreement.
3
This District recently reached a similar conclusion in another case. Albert v. Gen. Motors LLC, No. 1:17-
CV-00404-GZS, 2018 WL 3117633, at *4 (D. Me. June 24, 2018).
                                                   9
